People v Sanchez (2015 NY Slip Op 00281)





People v Sanchez


2015 NY Slip Op 00281


Decided on January 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 8, 2015

Sweeny, J.P., Andrias, Moskowitz, Richter, Clark, JJ.


13900 1046/09

[*1] The People of the State of New York Respondent,
vLenox Sanchez, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Susan Epstein of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Alejandro Morales of counsel), for respondent.

Judgment, Supreme Court, New York County (Patricia M. Nunez, J.), rendered May 27, 2010, as amended June 16, 2010, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 20 years to life, unanimously affirmed.
The court properly exercised its discretion (see generally People v Foy, 32 NY2d 473 [1973]) in denying defendant's request for a midtrial adjournment to obtain the presence of a witness (defendant's mother) who would have allegedly corroborated a part of defendant's testimony (see e.g. People v Fayton, 4 AD3d 143 [1st Dept 2004], lv denied 2 NY3d 799 [2004]). In any event, any error in denying the adjournment was harmless because the proposed testimony was of little significance and there is no reasonable possibility that it would have changed the outcome, given that the mother could not have explained defendant's possession of the victim's cell phone. Defendant did not preserve his claim that he was constitutionally entitled to the adjournment (see People v Lane, 7 NY3d 888, 889 [2006]; see also Smith v Duncan, 411 F3d 340, 348-349 [2d Cir 2005]), or his claim that, when the witness ultimately arrived, the court should have interrupted summations to permit her to testify, and we decline to [*2]review these claims in the interest of justice. As an alternative holding, we reject them on the merits, and find, for the reasons already stated, that any error was harmless.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 8, 2015
CLERK